DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 04/06/2022.
Application filed 09/02/2020.
Claims:
Claims 1-3, 5-15 and 17-20 are pending.
Claims 1, 13 and 20 are independent.
Claims 1, 13 and 20 are amended.
Claims 4 and 16 are canceled.
Continuity/Priority Data:
This application claims priority to European Application No. EP19198006.9 filed on 09/18/2019.
Regarding 101:
Claims 13 and 20 use the phrases computer-readable memories, computer-readable tangible storage devices, computer-readable storage medium.  Paragraph 0074 of the specification states the computer readable storage medium can be a tangible device and should not be construed to be a signal.  Examiner will construe this terminology to not be in violation of the 35 U.S.C. 101.


Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 04/06/2022, with respect to the rejection(s) of claim(s) 1-3, 5-15 and 17-20 under 35 USC 102 and 103 have been fully considered and are persuasive to overcome the prior rejection.  However, upon further consideration, a new ground(s) of rejection is made in view of Printed Publication, “Pro Single Page Application Development” to 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 10-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0303500 A1 to Mathews (“Mathews”) in view of Printed Publication, “Pro Single Page Application Development” to Fink et al. (“Fink”).
As to claim 1, Mathews discloses:
a computer-implemented method for enabling static markup crawlability for a web application dynamically updating web pages client-side, the method comprising: 
providing a web application identifiable by a web address comprising both, a static content block and dynamic content (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a single page application (SPA) (i.e., web application) that can consist of static content/assets (i.e., static content block) and dynamic content) ; and 
generating a static HTML page and pre-rendering the static content block of the web application such that at least a portion of the static content of the web application is crawlable (Figs. 5A-5C, ¶0016 – Mathews teaches rendering static web pages (i.e., HTML) so they can be crawled). 
receiving a request for the web address (Fig. 5A, 502, received HTTP request);
determining whether the request originates from a browser or a crawler (Fig. 5A, 504, crawler request?; ¶0038-¶0039)
in response to determining the request originates from a crawler, generating a static HTML page and pre-rendering the static content block of the web application from a content storage such that at least a portion of the static content of the web application is crawlable, wherein the dynamic content is not made available to the crawler (Figs. 5A-5C, ¶0016 – Mathews teaches rendering static web pages (i.e., HTML) so they can be crawled; ¶0036, ¶0041-¶0043 – Mathews teaches when a determination is made that a crawler is making the HTTP request, determining if a cached page is available (i.e., pre-rendered) to return to the crawler or create a static page in order to return to the crawler (i.e, dynamic content is not made available)). 
in response to determining that the request originates from the browser, loading the static content, executing a bootstrap code pulled in by the static HTML page to load and render dynamic content after the load of the static content, and then replacing statically loaded HTML markup code (Fig. 5A, ¶0003, ¶0022, ¶0034-¶0039 – Mathews teaches that when a browser request occurs, API calls can be made to web server for SPA service calls (i.e., database calls) is able to deliver dynamically generated web content to browser.  Mathews also teaches the use of AngularJS. AngularJS is used to create SPA.  AngularJS implements data binding that allows HTML to replaced with other data via AngularJS.  For example, HTML can include the line <h1>Hello {{yourName}}</h1>, using data binding, this data can be updated with retrieved information via the API call.  This demonstrates that after a browser call is determined, static HTML markup language is replaced with dynamic content.).
Fink discloses what Mathews does not expressly disclose.
Fink discloses:
wherein the pre-rendering further comprises individually determining whether each content block comprises static content or dynamic content, and loading content blocks comprising static content while skipping and suppressing dynamic content blocks (p.276 – Fink teaches that In the static web site representation, you have two representations of your web site/application. The first representation is the real SPA application, which uses JavaScript heavily in the client side. The second representation is a static representation of your web site/application. The static representation is just your web site, created without Ajax and JavaScript. Once you identify that a search engine crawler is trying to get into your web site, you can direct it to crawl the static representation.)
Mathews and Fink are analogous arts because they are from the same field of endeavor with respect to single page application.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate static representations for crawlability with SPAs as discussed in Fink with enabling static markup crawlability for a web application dynamically updating web pages client-side as discussed in Mathews by adding the functionality of Fink to the system/method of Mathews in order allow web crawlers to crawl/index SPAs (Fink, p. 276).

As to claim 3, Mathews and Fink discloses:
method according to claim 1, and
Mathews discloses.
further comprising: 
in response to determining that more static content blocks are present in the web application, repeating a loading and the pre-rendering for at least a portion of the more static content blocks in the web application (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a single page application (SPA) (i.e., web application) that can consist of static content/assets (i.e., static content block)). 

As to claim 10, Mathews and Fink discloses:
method according to claim 1, and
Mathews discloses.
wherein a plurality of dynamic content items are part of a single page application (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a website that can consist of static content/assets (i.e., static content block) and dynamic content). 

As to claim 11, Mathews and Fink discloses:
method according to claim 1, and
Mathews discloses.
wherein a plurality of static content blocks represents portions of the web application (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a website that can consist of static content/assets (i.e., static content block) and dynamic content). 

As to claim 12, Mathews and Fink discloses:
method according to claim 1, and
Mathews discloses.
wherein the static content block is pre-rendered on the server (Figs. 5A-5C, ¶0016 – Mathews teaches rendering static web pages (i.e., HTML) so they be crawled). 

As to claim 13, similar rejection as to claim 1.
As to claim 15, similar rejection as to claim 3.
As to claim 20, similar rejection as to claim 1.

Claims 2, 5-9, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0303500 A1 to Mathews (“Mathews”) in view of Printed Publication, “Pro Single Page Application Development” to Fink et al. (“Fink”) in further view of U.S. Patent Application Publication No. 2017/0034292 A1 to George (“George”).
As to claim 2, Mathews and Fink discloses:
method according to claim 1, 
further comprising: 
requesting a first static content block of the web application from the content storage (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a single page application (SPA) (i.e., web application) that can consist of static content/assets (i.e., static content block));
George discloses what Mathews and Fink does not expressly disclose.
George discloses:
pre-rendering the content of the first static content block using respective static templates on a server (¶0004, ¶0046 – George teaches using templates to render different elements of the SPA including statics elements). 
Mathews, Fink and George are analogous arts because they are from the same field of endeavor with respect to single page application.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate web templates as discussed in George with static representations for crawlability with SPAs as discussed in Fink with enabling static markup crawlability for a web application dynamically updating web pages client-side as discussed in Mathews by adding the functionality of George to the system/method of Mathews and Fink in order to define and give structure to single page applications (George, ¶0004).
	
As to claim 5, Mathews, Fink and George discloses:
method according to claim 1, and
George discloses:
wherein the bootstrap code enables lazy loading and starts rendering of the web application (¶0003 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page.  Because the updating is done when the user clicks/selects a link, this denotes lazy loading since it is done upon request and not upon the initial loading of the site.).   The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 6, Mathews and Fink discloses:
method according to claim 1, 
George discloses what Mathews and Fink does not expressly disclose.
George discloses:
further comprising: 
dynamically generating, by the web application, an HTML document object model relating to the static HTML page (¶0003, ¶0042 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page).   The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 7, Mathews, Fink and George discloses:
method according to claim 1, and
George discloses:
wherein the bootstrap code is JavaScript code (¶0003 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page).   The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 8, Mathews, Fink and George discloses:
method according to claim 1, and
George discloses:
further comprising: 
in response to determining a call to the web address is not a browser originating call, suppressing an execution of the bootstrap code (¶0042 – Mathews teaches receiving a request from a crawler service (i.e., not a browser originating call) and retrieving and returning a cached static HTML page (i.e., suppress execution of the bootstrap code)).  The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 9, Mathews and Fink discloses:
method according to claim 1, 
George discloses what Mathews and Fink does not expressly disclose.
George discloses:
further comprising: 
in response to determining a browser call to the web address, sending the static HTML page (¶0003, ¶0060 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page); and 
replacing the static HTML page with the web application (¶0003 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page).  The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 14, similar rejection as to claim 2.
As to claim 17, similar rejection as to claim 5.
As to claim 18, similar rejection as to claim 6.
As to claim 19, similar rejection as to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445